Fourth Court of Appeals
                               San Antonio, Texas
                                    November 3, 2014

                                   No. 04-14-00015-CV

                                 INTEREST OF BLJP,

                From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 12-05-28687-CV
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court